                                                                  Case 2:19-cv-01174-APG-DJA Document 42
                                                                                                      41 Filed 02/12/21
                                                                                                               02/11/21 Page 1 of 4



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorney for Plaintiff Tiare Ramirez

                                                             7                              UNITED STATES DISTRICT COURT

                                                             8                                    DISTRICT OF NEVADA

                                                             9     TIARE RAMIREZ, an individual;                  Case No: 2:19-cv-01174-APG-DJA

                                                             10                      Plaintiff,                   STIPULATION AND ORDER TO EXTEND
                                                                   vs.                                            DISCOVERY DEADLINES
                                                             11
                                                                   WYNN LAS VEGAS, LLC; DOES I through            (Fifth Request)
                                                             12    X; and ROE Corporations XI through XX,
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                   inclusive;
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                   Defendant.
                           Henderson, Nevada 89012




                                                             14
                                                                             STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                                             15
                                                                                                             26-3
                                                             16           Pursuant to LR IA 6-1, 6-2, and LR 26-4, Plaintiff Tiare Ramirez (“Plaintiff”) and

                                                             17   Defendant Wynn Las Vegas, LLC. (“Defendant”) and, by and through their undersigned

                                                             18   counsel, hereby stipulate to amend the Discovery Plan and Scheduling Order, (ECF

                                                             19   No. 40), by extending the outstanding discovery deadlines for a period of ninety (90)

                                                             20   days.

                                                             21           This is the fifth request for an extension to the Discovery Plan and Scheduling

                                                             22   Order in this matter. The requested extension is sought in good faith and not for

                                                             23   purposes of undue delay. This request is submitted at least twenty-one (21) days or

                                                             24   more before each deadline set forth below.

                                                             25                             DISCOVERY COMPLETED TO DATE

                                                             26           Both parties have exchanged their initial disclosures required under Fed. R. Civ.

                                                             27   P. 26(a)(1)(A). Plaintiff served her initial disclosures on September 9, 2019 and her first

                                                             28   supplemental disclosures on November 1, 2019. Defendant served its initial
                                                                                                          Page 1 of 4
                                                                  Case 2:19-cv-01174-APG-DJA Document 42
                                                                                                      41 Filed 02/12/21
                                                                                                               02/11/21 Page 2 of 4



                                                             1    disclosures on September 10, 2019 and its first supplemental disclosures on November

                                                             2    1, 2019. Defendant responded to Plaintiff’s first sets of interrogatories and requests for

                                                             3    production of documents on November 1, 2019. Plaintiff responded to Defendant’s first

                                                             4    sets of interrogatories and requests for production of documents on November 1, 2019.

                                                             5           On December 6, 2019, Defendant issued third-party subpoenas for Plaintiff’s

                                                             6    employment, education and medical records. Plaintiff objected to and moved to quash

                                                             7    the subpoenas for Plaintiff’s employment and education records (ECF No. 23).

                                                             8    Defendant withdrew the subpoenas for Plaintiff’s education records but maintained its

                                                             9    request for Plaintiff’s employment records from Caesars Palace and Able Baker

                                                             10   Brewing. The parties fully briefed the issue regarding the discoverability of Plaintiff’s

                                                             11   employment records and on January 31, 2020, Magistrate Judge Albregts granted in

                                                             12   part and denied in part Plaintiff’s Motion to Quash Third-Party Subpoenas (ECF No.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   26). Plaintiff subsequently filed Objections to Magistrate Judge Albregts’ Order, which
                           Henderson, Nevada 89012




                                                             14   District Judge Gordon affirmed by Order dated March 3, 2020 (ECF No. 32).

                                                             15   Thereafter, Defendant issued amended subpoenas to Caesars Palace and Able Baker

                                                             16   Brewing for Plaintiff’s employment records in accordance with United States District

                                                             17   Judge Gordon’s Order. Defendant received a response to its subpoena from Caesars

                                                             18   Palace timely but Able Baker Brewing and treating healthcare provider, D. Ted Cohen

                                                             19   responded to the respective subpoenas late.

                                                             20                    DISCOVERY THAT REMAINS TO BE COMPLETED

                                                             21          Plaintiff anticipates taking the deposition of Defendant Wynn Las Vegas, LLC,

                                                             22   pursuant to Federal Rule of Civil Procedure 30(b)(6). Plaintiff also anticipates taking the

                                                             23   depositions of individuals with knowledge of the facts and circumstances surrounding

                                                             24   the allegations in the Complaint. Such individuals are anticipated to include Jeralynn

                                                             25   Makaiwi, Karen Sanchez, Melissa Espino-Cascos, and Tia Gibson.

                                                             26          Defendant anticipates taking the deposition of Plaintiff Tiare Ramirez and

                                                             27   perhaps others based upon the deposition testimony provided.

                                                             28
                                                                                                         Page 2 of 4
                                                                  Case 2:19-cv-01174-APG-DJA Document 42
                                                                                                      41 Filed 02/12/21
                                                                                                               02/11/21 Page 3 of 4



                                                             1                  REASONS FOR EXTENSION TO COMPLETE DISCOVERY

                                                             2           This extension is necessary and good cause exists for several reasons. The

                                                             3    current pandemic caused delays and difficulties in completing discovery due to

                                                             4    employee furloughs and business closures (including delayed subpoena responses). In

                                                             5    addition, a household member of counsel for Defendant suffering from a chronic health

                                                             6    condition suffered a serious decline and recently was transitioned to a long-term care

                                                             7    facility, which caused unpredictability in availability for depositions.

                                                             8           Counsel for Plaintiff has also had personal commitments that have delayed such

                                                             9    discovery including Plaintiff Counsel’s father being in ICU for over thirty days,

                                                             10   transferred to IMU, and now in a skilled nursing facility. Plaintiff Counsel is assisting his

                                                             11   father in his pending legal matters as well.

                                                             12                          PROPOSED REVISED DISCOVERY PLAN
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13          1.     Discovery Cut-Off Deadline
                           Henderson, Nevada 89012




                                                             14          The discovery cut-off deadline shall be extended for ninety (90) days from March

                                                             15   8, 2021 to June 7, 2021 (June 6, 2021 falls on a Sunday).

                                                             16          2.     Dispositive Motions Deadline

                                                             17          The parties shall file dispositive motions thirty (30) days after the extended

                                                             18   discovery cut-off date, and therefore, not later than Wednesday, July 7, 2021.

                                                             19          3.     Joint Pretrial Order Deadline

                                                             20          If no dispositive motions are filed, and unless otherwise ordered by this Court,

                                                             21   the Joint Pretrial Order shall be filed thirty (30) days after the date set for filing

                                                             22   dispositive motions, and therefore, not later than Friday, August 6, 2021. In the event

                                                             23   dispositive motions are filed, the date for filing the Joint Pretrial Order shall be

                                                             24   suspended until thirty (30) days after the Court enters a ruling on the dispositive motions

                                                             25   or otherwise by further order of the Court.

                                                             26          4.    Extensions or Modification of the Discovery Plan and Scheduling Order
                                                                                                        26-3
                                                             27          In accordance with Local Rule 26-4, any stipulation or motion for modification or

                                                             28   extension of this discovery plan and scheduling order must be made at least twenty-one
                                                                                                        Page 3 of 4
                                                                  Case 2:19-cv-01174-APG-DJA Document 42
                                                                                                      41 Filed 02/12/21
                                                                                                               02/11/21 Page 4 of 4



                                                             1    (21) days prior to the expiration of the subject deadline.

                                                             2           5.     Trial and Calendar Call

                                                             3           No trial has been set in this matter.

                                                             4    Dated this 11th Day of February 2021.          Dated this 11th Day of February 2021.
                                                             5    GABROY LAW OFFICES                             LITTLER MENDELSON, P.C.
                                                             6    By: __/s/ Christian Gabroy_______              By:_/s/ Wendy Krincek___________
                                                                  Christian Gabroy, Esq.                         Wendy Krincek, Esq.
                                                             7    The District at Green Valley Ranch             3960 Howard Hughes Parkway
                                                                  170 South Green Valley Parkway                 Suite 300
                                                             8    Suite 280                                      Las Vegas, NV 89169
                                                                  Henderson, NV 89012                            wkrincek@litler.com
                                                             9    Telephone: (702) 259-7777                      Attorneys for Defendant
                                                                  christian@gabroy.com
                                                             10   Attorney for Plaintiff
                                                             11

                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                                                            ORDER
                                                             13
                           Henderson, Nevada 89012




                                                                         IT IS SO ORDERED:
                                                             14

                                                             15                                             _____________________________________
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                             16
                                                                                                                      February 12, 2021
                                                                                                            Dated: __________________________
                                                             17
                                                                     **Counsel is reminded that the Local Rules of Practice for the
                                                             18      District of Nevada were amended and adopted on April 17, 2020.
                                                                     The Local Rule governing discovery extensions is now 26-3. The
                                                             19
                                                                     parties are directed to review the amendments to the Local
                                                             20      Rules, specifically Local Rules 26-1 through 26-7**

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                          Page 4 of 4
